Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-26 are present in this application. Claims 1-26 are pending in this office
Action.

3. 	The present application is being examined under the pre-AIA  first to invent provisions.

4. 	This office action is NON-FINAL.

Drawings

5. 	The Drawings filed on 10/13/20 are acceptable for examination purposes.

Specification

6. 	The Specification filed on 10/13/20 is acceptable for examination purposes.



Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 02/11/2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

 	(a) A patent may not be obtained though the invention is not identically disclosed
  	or described as set forth in section 102 of this title, if the differences between the
  	subject matter sought to be patented and the prior art are such that the subject
  	matter as a whole would have been obvious at the time the invention was made to
 	a person having ordinary skill in the art to which said subject matter pertains.
 	Patentability shall not be negative by the manner in which the invention was
  	made.

8. 	Claims 1, 2, 4-8, 10-12, 14-15, 17-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ondyak et al. (US 2008/0243668 A1) in view of ROHLFS (US 2019/0095995 A1).

 	Regarding claim 1, Ondyak teaches a server connected to a network, the server comprising: 
 	a processor, (See Ondyak paragraph [0046], a processor); and
 	memory storing instructions which when executed by the processor configure the processor to, (See Ondyak paragraph [0046], one or more microcontrollers, one or more digital signal processors) will receive instructions (e.g., from a memory or like device), and execute those instructions, thereby performing one or more processes defined by those instructions):
 	generate a database comprising, (See Ondyak paragraph [0022], determine…one or more databases):
 	a first data structure configured to store attributes of fungible assets, the attributes determining market values of the fungible assets, (See Ondyak paragraph [0107], the price of a first asset may be determined from market data…an asset underlying the first asset may be fungible (and/or from market data on the underlying asset itself); and
 	a second data structure having fields referential^ related to the attributes stored in the first data structure, (See Ondyak paragraph [0124], the first asset was determined from market data on a second asset(s) in which the second asset and an asset(s) underlying the first asset may be fungible), such that a change in any one of the fields induces a change in real time in a corresponding one of the attributes in the first data structure, (See Ondyak paragraph [0124], The data reported at each reporting period may include, for example, the current market data at the time of reporting, changes in the market data since the last reporting period, all market data that transpired since the last reporting period);
 	receive a stream of data regarding one or more of the attributes of the fungible assets from the network, (See Ondyak paragraph [0135], computing device 202 may receive market data from one or more trading entities (e.g., brokers, dealers, investors) 210 associated with one or more markets);
(See Ondyak paragraph [0153], computing device 202 may determine and/or update a price of an asset and a classification for the price as market data is received from one or more of sources 210-216,);
	Ondyak does not explicitly disclose allow at least one of cycling, liquidating, and replenishing of one or more of the fungible assets associated with the first data structure based on the modified one or more fields of the second data structure, and maintain a relative value equivalence of the fungible assets based on the at least one of cycling, liquidating, and replenishing of the one or more of the fungible assets associated with the first data structure.
	However, ROHLFS teaches allow at least one of cycling, liquidating, and replenishing of one or more of the fungible assets associated with the first data structure based on the modified one or more fields of the second data structure, (See ROHLFS paragraph [0112], digitizing fungible assets possessing varying qualitative and logistics attributes, wherein digitizing includes securitizing and tokenizing, wherein each asset gains liquidity from synergy created by transparent price-discovery); and maintain a relative value equivalence of the fungible assets based on the at least one of cycling, liquidating, and replenishing of the one or more of the fungible assets associated with the first data structure, (See ROHLFS paragraph [0112], maintain and hedge future price volatility risks of wholesale and retail DABMoE on a practically equivalent basis, achieved by instilling parameters for cycled interchange of varying-yet -fungible assets qualified within Exchange-specified baskets underpinning DABMoE).
, and maintain a relative value equivalence of the fungible assets based on the at least one of cycling, liquidating, and replenishing of the one or more of the fungible assets associated with the first data structure of ROHLFS, to minimize or eliminate the conventional practice of merely tendering national currencies when an ETD's underlying tradable assets are physically delivered and received as of the attendant platform's or platforms' operative contract settlement date or dates (See ROHLFS paragraph [0004]).

 	 Claim 14 recites the same limitations as claim 1 above. Therefore, claim 14 is rejected based on the same reasoning.

 	Regarding claim 2, Ondyak taught the server of claim 1, as described above. Ondyak further teaches wherein the first data structure is automatically updated in real time as the stream of data modifies the one or more of the fields of the second data structure, (See Ondyak paragraph [0153], computing device 202 may automatically determine a price of a given asset and a classification for a price. For example, computing device 202 may continuously determine and/or update a price of an asset and a classification for the price using market data obtained), (See Ondyak paragraph [0159], computing device 202 may use varying sets of market data of varying qualities to automatically determine and/or update for a given asset a plurality of prices at different classifications).

 	Claim 15 recites the same limitations as claim 2 above. Therefore, claim 15 is rejected based on the same reasoning.

 	Regarding claim 4, Ondyak taught the server of claim 1, as described above. 
 	Ondyak does not explicitly disclose wherein the stream of data is based on trading activity associated with the one or more of the fungible assets over the network.	However, ROHLFS teaches wherein the stream of data is based on trading activity associated with the one or more of the fungible assets over the network, (See ROHLFS paragraph [0023], digitize benchmark-qualified assets, the digitizing including securitizing and tokenizing, that are varying-yet fungible and thus cyclable in and out of baskets comprising the benchmark-qualified assets, all transparently price-discoverable, financeable and hedgeable via an integrated suite of affiliated computerized trading exchange platforms globally organized around a common cloud-based exchange-controlled network).
	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, tradable assets. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Ondyak to include wherein the 

 	Claim 17 recites the same limitations as claim 4 above. Therefore, claim 17 is rejected based on the same reasoning.

 	Regarding claim 5, Ondyak taught the server of claim 1, as described above. Ondyak further teaches wherein the instructions further configure the processor, (See Ondyak paragraph [0046], one or more microcontrollers, one or more digital signal processors) will receive instructions (e.g., from a memory or like device), and execute those instructions, thereby performing one or more processes defined by those instructions), and wherein modifying the one or more of the fields of the second data structure automatically updates the attributes and valuations of the fungible assets across the baskets in real time, See Ondyak paragraph [0159], computing device 202 may use varying sets of market data of varying qualities to automatically determine and/or update for a given asset a plurality of prices at different classifications).
 	Ondyak does not explicitly disclose to maintain a plurality of baskets of the fungible assets in the database.
(See ROHLFS paragraph [0029], maintain and hedge future price volatility risks of wholesale and retail DABMoE on a practically equivalent basis, achieved by instilling parameters for cycled interchange of varying-yet -fungible assets qualified within Exchange-specified baskets underpinning DABMoE).
	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, tradable assets. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Ondyak to include to maintain a plurality of baskets of the fungible assets in the database of ROHLFS, to minimize or eliminate the conventional practice of merely tendering national currencies when an ETD's underlying tradable assets are physically delivered and received as of the attendant platform's or platforms' operative contract settlement date or dates (See ROHLFS paragraph [0004]).

 	Regarding claim 6, Ondyak taught the server of claim 5, as described above. Ondyak further teaches wherein the instructions further configure the processor, (See Ondyak paragraph [0046], one or more microcontrollers, one or more digital signal processors) will receive instructions (e.g., from a memory or like device), and execute those instructions, thereby performing one or more processes defined by those instructions).
 	Ondyak does not explicitly disclose to receive via the network buy and sell orders from counterparties for trading one or more of the fungible assets in the baskets, and to 
	However, ROHLFS teaches to receive via the network buy and sell orders from counterparties for trading one or more of the fungible assets in the baskets, (See ROHLFS paragraph [0040], various tradable assets…with each asset type set being a candidate for inclusion in weighted average tradable asset baskets 16 formulated for securitization and tokenization over the Exchange--since Exchange Affiliates 50 are designed to uniquely match the bilateral interests of counterparties having practically, rather than absolute, opposite trading interests predicated on physical delivery and receipt of said assets, (ii) wholesale customers 22 and 24 wanting to buy, sell), and to match the orders based on practically opposite rather than absolute opposite trading interests of the counterparties, (See ROHLFS paragraph [0006], The ECN is controlled by an Exchange organization that matches its counterparties' practically, rather than absolute, opposite trading interests predicated on physical delivery), while maintaining the relative value equivalence of the fungible assets in the baskets, (See ROHLFS paragraph [0029], maintain and hedge future price volatility risks of wholesale and retail DABMoE on a practically equivalent basis, achieved by instilling parameters for cycled interchange of varying-yet -fungible assets qualified within Exchange-specified baskets underpinning DABMoE).
 	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, tradable assets. It would have been obvious to one of ordinary skill in 

 	Claim 19 recites the same limitations as claim 5 above. Therefore, claim 19 is rejected based on the same reasoning.

 	Regarding claim 7, Ondyak taught the server of claim 6, as described above. Ondyak further teaches wherein the instructions further configure the processor, (See Ondyak paragraph [0046], one or more microcontrollers, one or more digital signal processors) will receive instructions (e.g., from a memory or like device), and execute those instructions, thereby performing one or more processes defined by those instructions).
 	Ondyak does not explicitly disclose to generate a weighted average benchmark based on a plurality of asset forms of one or more of the fungible assets and to match the orders using the weighted average benchmark.
(See ROHLFS paragraph [0006], The tradable assets qualifying as part of benchmark sets are physically segregated and securitized into unitary ownership interests encompassing one or more Exchange-formulated weighted average DABMoE Baskets).
 	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, tradable assets. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Ondyak to include to generate a weighted average benchmark based on a plurality of asset forms of one or more of the fungible assets and to match the orders using the weighted average benchmark. of ROHLFS, to minimize or eliminate the conventional practice of merely tendering national currencies when an ETD's underlying tradable assets are physically delivered and received as of the attendant platform's or platforms' operative contract settlement date or dates (See ROHLFS paragraph [0004]).

 	Claim 20 recites the same limitations as claim 7 above. Therefore, claim 20 is rejected based on the same reasoning.

 	Regarding claim 8, Ondyak taught the server of claim 6, as described above. Ondyak further teaches wherein the instructions further configure the processor, (See Ondyak paragraph [0046], one or more microcontrollers, one or more digital signal processors) will receive instructions (e.g., from a memory or like device), and execute those instructions, thereby performing one or more processes defined by those instructions).
	Ondyak does not explicitly disclose to generate a weighted average benchmark based on a plurality of asset forms of one or more of the fungible assets and to match the orders using the weighted average benchmark.
	However, ROHLFS teaches to generate a weighted average benchmark based on a plurality of asset forms of one or more of the fungible assets and to match the orders using the weighted average benchmark, (See ROHLFS paragraph [0006],The ECN is controlled by an Exchange organization that matches its counterparties... The tradable assets qualifying as part of benchmark sets are physically segregated and securitized into unitary ownership interests encompassing one or more Exchange-formulated weighted average DABMoE Baskets).
 	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, tradable assets. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Ondyak to include to generate a weighted average benchmark based on a plurality of asset forms of one or more of the fungible assets and to match the orders using the weighted average benchmark. of ROHLFS, to minimize or eliminate the conventional practice of merely tendering national currencies when an ETD's underlying tradable assets are physically delivered and received as of the attendant platform's or platforms' operative contract settlement date or dates (See ROHLFS paragraph [0004]).



 	Regarding claim 10, Ondyak taught the server of claim 1, as described above. Ondyak further teaches wherein the instructions further configure the processor, , (See Ondyak paragraph [0046], one or more microcontrollers, one or more digital signal processors) will receive instructions (e.g., from a memory or like device), and execute those instructions, thereby performing one or more processes defined by those instructions).
 	Ondyak does not explicitly disclose to generate a digitized medium of exchange that is based on a set of baskets comprising the fungible assets, and that is usable for trading the fungible assets over the network.
	However, ROHLFS teaches to generate a digitized medium of exchange that is based on a set of baskets comprising the fungible assets, (See ROHLFS paragraph [0023], the digitizing including securitizing and tokenizing, that are varying-yet fungible and thus cyclable in and out of baskets comprising the benchmark-qualified assets), and that is usable for trading the fungible assets over the network, (See ROHLFS paragraph [0023], digitize benchmark-qualified assets, the digitizing including securitizing and tokenizing, that are varying-yet fungible…trading exchange platforms globally organized around a common cloud-based exchange-controlled network).
 	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, tradable assets. It would have been obvious to one of ordinary skill in 

 	Claim 23 recites the same limitations as claim 10 above. Therefore, claim 23 is rejected based on the same reasoning.

 	Regarding claim 11, Ondyak taught the server of claim 10, as described above. Ondyak further teaches wherein the instructions further configure the processor, (See Ondyak paragraph [0046], one or more microcontrollers, one or more digital signal processors) will receive instructions (e.g., from a memory or like device), and execute those instructions, thereby performing one or more processes defined by those instructions).
	Ondyak does not explicitly disclose to securitize and tokenize the digitized medium of exchange for trading the fungible assets over the network.
	However, ROHLFS teaches to securitize and tokenize the digitized medium of exchange for trading the fungible assets over the network, (See ROHLFS paragraph [0023], the digitizing including securitizing and tokenizing, that are varying-yet fungible and thus cyclable in and out of baskets comprising the benchmark-qualified assets, all transparently price-discoverable, financeable and hedgeable via an integrated suite of affiliated computerized trading exchange platforms globally organized around a common cloud-based exchange-controlled network). 
 	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, tradable assets. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Ondyak to include to securitize and tokenize the digitized medium of exchange for trading the fungible assets over the network of ROHLFS, to minimize or eliminate the conventional practice of merely tendering national currencies when an ETD's underlying tradable assets are physically delivered and received as of the attendant platform's or platforms' operative contract settlement date or dates (See ROHLFS paragraph [0004]).

 	Claim 24 recites the same limitations as claim 11 above. Therefore, claim 24 is rejected based on the same reasoning.

 	Regarding claim 12, Ondyak taught the server of claim 1, as described above. 
 	Ondyak does not explicitly disclose comprising a dongle that cryptographically authenticates access to the server via the network and that secures data transfers between the server and the network.
	However, ROHLFS teaches comprising a dongle that cryptographically authenticates access to the server via the network and that secures data transfers between the server and the network, (See ROHLFS paragraph [0044], The ECN system 10 provides the DABMoE Exchange with at least one host server disposed at a first location which communicates with at least two front-end virtual servers disposed at second and third locations, wherein the servers are attendant to Exchange-authorized COI, each made up of at least one COI member authenticated to cryptographically validate and process digital information passed along the ECN system 10).
 	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, tradable assets. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Ondyak to include comprising a dongle that cryptographically authenticates access to the server via the network and that secures data transfers between the server and the network of ROHLFS, to minimize or eliminate the conventional practice of merely tendering national currencies when an ETD's underlying tradable assets are physically delivered and received as of the attendant platform's or platforms' operative contract settlement date or dates (See ROHLFS paragraph [0004]).

 	Regarding claim 18, Ondyak taught the method of claim 14, as described above. Ondyak further teaches automatically updating, based on the modifying of the one or more of the fields of the second data structure, the attributes and valuations of the fungible assets across the baskets in real time, (See Ondyak paragraph [0159], computing device 202 may use varying sets of market data of varying qualities to automatically determine and/or update for a given asset a plurality of prices at different classifications).

	However, ROHLFS teaches maintaining a plurality of baskets of the fungible assets in the database, (See ROHLFS paragraph [0029], maintain and hedge future price volatility risks of wholesale and retail DABMoE on a practically equivalent basis, achieved by instilling parameters for cycled interchange of varying-yet -fungible assets qualified within Exchange-specified baskets underpinning DABMoE).
	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, tradable assets. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Ondyak to include maintaining a plurality of baskets of the fungible assets in the database of ROHLFS, to minimize or eliminate the conventional practice of merely tendering national currencies when an ETD's underlying tradable assets are physically delivered and received as of the attendant platform's or platforms' operative contract settlement date or dates (See ROHLFS paragraph [0004]).

 	Regarding claim 25, Ondyak taught the method of claim 14, as described above. 
	Ondyak does not explicitly disclose comprising cryptographically authenticating access to the server via the network and securing data transfers between the server and the network by using a dongle coupled to the server.
	However, ROHLFS teaches comprising cryptographically authenticating access to the server via the network and securing data transfers between the server and the (See ROHLFS paragraph [0044], The ECN system 10 provides the DABMoE Exchange with at least one host server disposed at a first location which communicates with at least two front-end virtual servers disposed at second and third locations, wherein the servers are attendant to Exchange-authorized COI, each made up of at least one COI member authenticated to cryptographically validate and process digital information passed along the ECN system 10).
 	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, tradable assets. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Ondyak to include comprising cryptographically authenticating access to the server via the network and securing data transfers between the server and the network by using a dongle coupled to the server of ROHLFS, to minimize or eliminate the conventional practice of merely tendering national currencies when an ETD's underlying tradable assets are physically delivered and received as of the attendant platform's or platforms' operative contract settlement date or dates (See ROHLFS paragraph [0004]).

9. 	Claims 3, 9, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ondyak et al. (US 2008/0243668 A1) in view of ROHLFS (US 2019/0095995 A1) and further in view of ROHLFS (US 2015/0221032 A1).

 	Regarding claim 3, Ondyak taught the server of claim 1, as described above. 

	However, ROHLFS teaches 1 wherein the attributes of the fungible assets include an asset type, valuation data, and geographic data of the fungible assets, (The data collection module 200 collects data for a plurality of fuels. The communication module 130 may communicate with a plurality of authorized fuel production data facilities via the Internet 56 and provide the data to the data collection module 200. The data may include geographic locations where the fuels are discovered, a rate of extraction of the fuels, and properties of the fuels).
 	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, tradable assets. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Ondyak to include wherein the attributes of the fungible assets include an asset type, valuation data, and geographic data of the fungible assets of ROHLFS, facilitate trading on exchanges that are typically registered with and regulated by one or more governmental organizations, (See ROHLFS paragraph [0006]).

 	Claim 16 recites the same limitations as claim 3 above. Therefore, claim 16 is rejected based on the same reasoning.

 	Regarding claim 9, Ondyak taught the server of claim 6, as described above. Ondyak further teaches wherein the instructions further configure the processor, (See Ondyak paragraph [0046], one or more microcontrollers, one or more digital signal processors) will receive instructions (e.g., from a memory or like device), and execute those instructions, thereby performing one or more processes defined by those instructions).
	Ondyak with ROHLFS does not explicitly disclose to align the orders to comply with Sharia law.
	However, ROHLFS teaches to align the orders to comply with Sharia law, (See ROHLFS paragraph [0038], asset transfer renders MTM pricing unacceptable under Sharia law).
 	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, tradable assets. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Ondyak to include to align the orders to comply with Sharia law of ROHLFS, facilitate trading on exchanges that are typically registered with and regulated by one or more governmental organizations, (See ROHLFS paragraph [0006]).

 	Claim 22 recites the same limitations as claim 9 above. Therefore, claim 22 is rejected based on the same reasoning.

10. 	Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over
Ondyak et al. (US 2008/0243668 A1) in view of ROHLFS (US 2019/0095995 A1) and further in view of ROHLFS (US 2013/0036039 A1).


	However, ROHLFS teaches transformational data protection via encryption that adds authentication and fault tolerant information to data transfers between the server and the network, (See ROHLFS paragraph [0150], transformational data protection via encryption that bit-splits data from multiple slices (or shares) and add authentication and fault tolerant information as data moves through the web-based Cloud network).
 	Ondyak together with ROHLFS are analogous art because they are in the same field of endeavor, the traders to buy or sell derivatives contracts based on the benchmarks. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Ondyak to include transformational data protection via encryption that adds authentication and fault tolerant information to data transfers between the server and the network of ROHLFS, facilitate trading on exchanges that are typically registered with and regulated by one or more governmental organizations, (See ROHLFS paragraph [0006]).

 	Claim 26 recites the same limitations as claim 13 above. Therefore, claim 26 is rejected based on the same reasoning.


Conclusions/Points of Contacts

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
 	Ng et al. (US 2018/0285957 A1) The recommendation system can compute a respective user-asset propensity score for each user-asset pair. In other words, in an online marketplace having 1,000 users and 100 non-fungible assets for sale, the recommendation system can compute 100,000 unique user-asset propensity scores, one for each unique combination of user and asset.
 	Dedhia et al. (US 2015/0278915 A1) a recommendation system and method are provided for recommending non-fungible assets to individuals based on a determined interest of such users for assets and their respective characteristics.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163